Memorandum Per Curiam.
The relationship here was that of landlord and tenant with an allowance for services. There was no employment for wages. There was no denial of the appellant’s testimony that he entered the premises as a tenant and many years subsequently was allowed a deduction from his rent for services. No termination of the original tenancy was established. Rent, as such, continued to be paid. Services were valued in terms of rent.
The final order should be unanimously reversed on the law, with $30 costs to appellant, and petition dismissed.
MacCrate, McCooey and Steinbrink, JJ., concur.
Order reversed, etc.